DETAILED ACTION
Formal Matters
Claims 1-11, 18 and 28 are cancelled.  Claims 12-17 and 19-27 are pending and under examination. 

Priority
The instant application filed on 11/22/2019 is a national stage entry of PCT/FR2018/051223 filed on 05/22/2018, which claims priority from French application FR1754581 filed on 5/23/2017.  

Objections and Rejections Withdrawn
	The objection over claim 20 is withdrawn per applicant’s correction to claim 20.  
	The rejection under USC 102(a)(1) over Parikh is withdrawn per applicant’s amendment to import the limitation of claim 18 into independent claim 12.  Parikh did not anticipate this limitation.  

Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12-17, 19-21, 23-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Parikh US 7985419.  

.  

Claims 22 and 26 in addition to Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Parikh US 7985419 and Miyabe US 2006/0228409.  
Parikh teaches a divisible pharmaceutical tablet where the upper portion includes a convex surface bordering at least one dividing notch where a ridgeline is formed between the at least one dividing notch and the at least one upper convex surface (abstract and figures 1-7).  Parikh teaches slits in the side walls of the tablet that are continuous with the grooves (figures 4 and 5).  Parikh teaches the tablets have perpendicular notches/grooves (figures 5-7).  Parikh teaches a lower convex surface that is continuous and uninterrupted surface (claim 8 of Parikh).  Parikh teaches a second upper dividing notch/groove that extends across the upper portion in different directions of extension (claims 11-14 of Parikh).  Parikh teaches the tablet is divided into four equal segments (claim 15 of Parikh).  Parikh shows a tablet with a circular, cylindrical shape (figures).  Parikh shows a v-shaped groove (figures 1 and 3 of Parikh).  Parikh teaches the angle or pitch of the dividing walls can be between 30 degrees to 75 degrees with mention of 45 degrees (column 7, lines 5-15).  Parikh teaches a notch depth that would be around ¼ of tablet (see figure 1 of Parikh).  The score grooves/notches in the figures are of different lengths.  The angles of the side slits/notches are approximately 90 degrees when considering the angle formed 
Parikh does not teach the diameter of the tablet or the beveling on the rim of the tablet.
Miyabe provides for a scored tablet with a V-shaped groove that has a central angle of less than or equal to 105 degrees (abstract and claim 1 of Miyabe).  Miyabe has one surface with concavity and another that is convex (see figures).  Miyabe provides for a diameter of between about 6 to 12 mm (paragraph 39).  Miyabe provides for region around the ridge line being chamfered (paragraph 27) (a type of beveling).  Thus, modifying the tablet by beveling was known in the prior art.  
One of ordinary skill in the art at the time of instant filing would have made divisible tablets in the sizes taught by Miyabe and with beveled rims in divisible tablets of Parikh as Miyabe also teaches divisible, scored tablets for pharmaceutical agents (MPEP 2144.06).  Miyabe provides for an overlapping diameter range with instant claim 26 (MPEP 2144.05).  

Response to Applicant’s Arguments over the Rejections under USC 103
	Applicant argues that there is no find of fact to support obviousness under USC 103 over Parikh in regards to the limitation of “and wherein one of the score grooves is continuous and the other score groove is discontinuous”.  The examiner disagrees.  Parikh provides for several teachings to include grooves and notches, and to vary the groove and notch dimensions (width and depth) or the number of notches present.  Parikh provides for the tablet being divisible into four segments of substantially equal volume and the dividing notches create weakness in the tablet to facilitate division of the tablet by force (claims 45 and 46 of Parikh).  Parikh recognizes 
	Applicant argues that Miyabe (reference used in combination with Parikh to teach claims 22 and 26) does not remedy the deficiency of Parikh.  However, as the examiner indicates above, Parikh does provide for teachings that would allow one of ordinary skill in the art at the time of instant filing to produce grooves/notches where one would routinely optimize and have one be continuous and the other be discontinuous based on changing depth or other features.  Thus, Miyabe continues to teach the limitations that it was provided to teach when combined with Parikh.  
	Applicant argues that the prior art does not provide for breaking the tablet into two halves and then two quarters.  However, teachings of Parikh do provide for divisibility of the tablet into 
	Accordingly, the rejections under USC 103 are maintained over the prior art.  

Conclusion
No claims are allowed.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK V STEVENS/Primary Examiner, Art Unit 1613